DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite “the third chamber.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a third chamber.”  It is unclear if this is the same or a different chamber than the third chamber of claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara et al. (US 2019/0193800) (“Hara”).  Hara discloses a method for controlling a height of a seat post of a bicycle, the method comprising: measuring, by a pressure sensor, a pressure of a fluid within the seat post (paragraph 0072: pressure sensor 276); comparing, by a processor, the measured pressure to a pressure stored by a memory; and controlling, by the processor, based on the comparison, a position of a valve of the seat post between an open position and a closed position, a change in the height of the seat post being prevented when the valve is in the closed position and the change in the height of the seat post being allowed when the valve is in the open position (paragraphs 0064, 0072: “the controller 46 of the bicycle telescopic apparatus 30 includes a microprocessor such as the CPU 48 mentioned above, and a memory 92. The CPU 48 processes position information 94 of the bicycle telescopic apparatus 30 read from the position sensor 74, and the memory 92 of the controller 46 stores programs and data related to the setting information 72 and position information 94” and “the pressure of the air chamber 268 may be communicated to the controller 46 as part of a feedback mechanism that regulates the opening of the valve 64”).
As concerns claim 20, Hara discloses detecting a load on a seat attached to the seat post and the height of the seat post based on the measured pressure (paragraph 0072: the pressure sensor acts as a position sensor to detect the load on the seat and thus the height of the seat/saddle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (US 9,540,063) in view of Pelot et al. (US 2013/0221713) (“Pelot”).  Shirai teaches a seat post assembly for a bicycle, the seat post assembly comprising: a first tube (fig. 1: 14) having a first distal end; a second tube (fig. 1: 12) having a second distal end, the first tube and the second tube being movable relative to one another to establish a distance between the first distal end of the first tube and the second distal end of the second tube along a tube axis; a first chamber (fig. 3: C1), a second chamber (fig. 5: C3), and a flow path (fig. 5: PW1) connecting the first chamber and the second chamber (Col. 10, lines 25-26); a valve (fig. 4: 30) including an isolator (fig. 5: gate G1), the isolator being configured to move between a closed position closing the flow path and an open position opening the flow path between the first chamber and the second chamber (Col. 9: lines 54-65), the relative movement between the first tube and the second tube being prevented when the isolator is in the closed position and the relative movement between the first tube and the second tube being allowed when the isolator is in the open position; and a controller (fig. 17: SC1) in communication with the pressure the valve, the controller being configured to control the movement of the isolator between the closed position and the open position based.
Shirai does not teach a pressure sensor configured to measure a pressure of a fluid within the first chamber or the second chamber.  However, Pelot teaches a bicycle seat post with first and second tubes movable by pressurized air with on chamber including a pressure sensor (paragraph 0063: 570).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include pressure sensor also connected to the controller in order to monitor the pressure in the first or second chamber.  

As concerns claim 2, Shirai, as modified, teaches wherein a piston (fig. 4: 40) separating the second chamber (fig. 5: C3) and a third chamber (fig. 5: C4).
As concerns claim 3, Shirai, as modified, teaches a third chamber (fig. 4: 40) outside of the flow path, wherein an incompressible fluid is disposed within the first chamber (Col. 9, lines 33-35) and the second chamber (Col. 9, lines 41-43), and a compressible gas is disposed within the third chamber (Col. 9, lines 46-50), and wherein the pressure sensor is configured to measure the pressure of the incompressible fluid within the first chamber or the pressure of the incompressible fluid within the second chamber (as discussed in the Pelot reference modifying Shirai in claim 1).
As concerns claim 4, Shirai, as modified, teaches wherein the compressible gas has a preloaded pressure, such that when the distance between the first distal end of the first tube and the second distal end of the second tube along the tube axis is at a minimum and the isolator is moved from the closed position to the open position, the preloaded pressure causes the relative movement between the first tube and the second tube (Col. 9, lines 44-53).
As concerns claim 5, Shirai, as modified, teaches a piston cylinder (fig. 4: 40 is a cylinder forming the piston) disposed within the first tube (fig. 4: 14), the piston cylinder partially defining the first chamber, wherein at least a portion of the second chamber and at least a portion of the third chamber are disposed within a volume between the piston cylinder and the first tube, the piston separating the second chamber and the third chamber within the volume between the piston cylinder and the first tube.
As concerns claim 17, Shirai discloses a seat post for a bicycle, the seat post comprising: a first tube (fig. 1: 14) and a second tube (fig. 1: 12) that are movable relative to one 
Shirai does not teach a pressure sensor configured to measure a pressure of a fluid within the first chamber or the second chamber.  However, Pelot teaches a bicycle seat post with first and second tubes movable by pressurized air with on chamber including a pressure sensor (paragraph 0063: 570).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include pressure sensor also connected to the controller in order to monitor the pressure in the first or second chamber.  
Further, it is noted that controller SC1 is discussed in regard to a second embodiment within Shirai, however, this is understood to be simply a different actuating means than the first embodiment and is interchangeable with the first embodiment to be used thereon (Col. 28-65) or would have been obvious to used in place of that of the first embodiment.
	As concerns claim 18, Shirai, as modified, teaches a first chamber (fig. 3: C1), a second chamber (fig. 5: C3), and a flow path (fig. 5: PW1) connecting the first chamber and the second chamber (Col. 10, lines 25-26); wherein the isolator is configured to close the flow path connecting the first chamber and the second chamber when the isolator is in the closed position, and wherein the pressure sensor is configured to measure the pressure of the fluid within the first chamber or the second chamber, the measured pressure being proportional to a load applied along the tube axis when the isolator is in the closed position and being proportional to the height along the tube axis when the isolator is in the open position (as 
	

Additionally, for purposes of compact prosecution, claims 1, 2, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2019/0233041) in view of Pelot et al. (US 2013/0221713) (“Pelot”).  Watson teaches a seat post assembly for a bicycle, the seat post assembly comprising: a first tube (fig. 7: 11) having a first distal end; a second tube (fig. 7: 13) having a second distal end, the first tube and the second tube being movable relative to one another to establish a distance between the first distal end of the first tube and the second distal end of the second tube along a tube axis; a first chamber (fig. 7:23), a second chamber (fig. 7: 33), and a flow path (fig. 7: within O-ring 85) connecting the first chamber and the second chamber; a valve including an isolator (fig. 7: 35), the isolator being configured to move between a closed position closing the flow path and an open position opening the flow path between the first chamber and the second chamber (paragraph 0085), the relative movement between the first tube and the second tube being prevented when the isolator is in the closed position and the relative movement between the first tube and the second tube being allowed when the isolator is in the open position; and a controller (paragraph 0085: 31) in communication with the pressure the valve, the controller being configured to control the movement of the isolator between the closed position and the open position.
Watson teaches a height sensor and tilt sensor, but does not teach a pressure sensor configured to measure a pressure of a fluid within the first chamber or the second chamber.  However, Pelot teaches a bicycle seat post with first and second tubes movable by pressurized air with on chamber including a pressure sensor (paragraph 0063: 570).  It would have been 
As concerns claim 2, as best understood, Watson, as modified, teaches a piston (fig. 7: 45) separating the second chamber and a third chamber (fig. 7 shows that the piston separates 33 from the chamber within upper tube 11).
As concerns claim 17, Watson teaches a seat post assembly for a bicycle, the seat post assembly comprising: a first tube (fig. 7: 11); a second tube (fig. 7: 13), the first tube and the second tube being movable relative to one another to establish a distance between the first distal end of the first tube and the second distal end of the second tube along a tube axis; a valve including an isolator (fig. 7: 35), the relative movement between the first tube and the second tube being prevented when the isolator is in the closed position and the relative movement between the first tube and the second tube being allowed when the isolator is in the open position; and a controller (paragraph 0085: 31) in communication with the pressure the valve, the controller being configured to control the movement of the isolator between the closed position and the open position.
Watson teaches a height sensor and tilt sensor, but does not teach a pressure sensor configured to measure a pressure of a fluid within the first chamber or the second chamber.  However, Pelot teaches a bicycle seat post with first and second tubes movable by pressurized air with on chamber including a pressure sensor (paragraph 0063: 570).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to include pressure sensor also connected to the controller in order to monitor the pressure in the first or second chamber.  


As concerns claim 18, Watson, as modified, teaches a first chamber (fig. 7:23), a second chamber (fig. 7: 33), and a flow path (fig. 7: within O-ring 85) connecting the first chamber and the second chamber; wherein the isolator being configured to move between a closed position closing the flow path and an open position opening the flow path between the first chamber and the second chamber (paragraph 0085); and wherein the pressure sensor is configured to measure the pressure of the fluid within the first chamber or the second chamber, the measured pressure being proportional to a load applied along the tube axis when the isolator is in the closed position and being proportional to the height along the tube axis when the isolator is in the open position (as discussed with regard to the combination including Pelot, above, the pressure sensor would be in either the first or second chamber which would equate to a load along the tube axis when the valve is closed and along the entire height when the gate is open allowing fluid to pass through the flow path).

Allowable Subject Matter
Claims 5-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Shirai fails to teach at least wherein the piston cylinder partially defines the first chamber (claim 5) or wherein the pressure sensor is a first pressure sensor, and wherein the seat post assembly further comprises a second pressure sensor, the second pressure sensor being configured to measure the pressure of the fluid within the third chamber, the measured pressure of the fluid within the third chamber being proportional to the distance between the first distal end of the first tube and the second distal end of the second tube along the tube axis when the isolator is in the open position or when the isolator is in the closed position.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636